DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 08/26/22.  Regarding the amendment, claims 1-18 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 11, claim 10 is parent claim of claim 11 already requires “said modular connector assembly defining a connector-receiving space configured to receive a wireless harness connector”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 20110285226 A1).
Regarding claim 1, Fujita teaches a motor assembly comprising: 
a motor (2, fig 2); 
a controller (3) controlling at least one aspect of operation of said motor (2); and 
a control housing (110) defining a control chamber (portion 16-18 and 110 forming a chamber), 
said controller (3) in part received within said control chamber, 
said controller (3) including a main electronics board (40) and a modular connector assembly (45-79-70), 
said modular connector (45-79-70) assembly including a secondary electronics board (70) and a connector (79) at least in part supporting said secondary electronics board (70), 
said connector (79) including an inner connector portion (portion inside housing 110) and an outer connector portion (portion outside housing 110), said connector (79) extending through the said control housing (110) such that said inner connector portion is disposed inside the said control chamber and said outer connector portion is disposed outside the said control chamber (fig 2), 
said outer connector portion defining a first access portal (105) facilitating access to a first component (60) of said secondary electronics board (fig 5).

    PNG
    media_image1.png
    629
    487
    media_image1.png
    Greyscale

Regarding claim 2, Fujita teaches said control housing (110) including a cylindrical shell (fig 2), said outer connector portion being disposed radially outward of said shell.
Regarding claim 5, Fujita teaches said secondary electronics board (70) comprising a communication board, said first component (60) comprising a switch (MOS 81 is a switching element, para [0110]).
Regarding claim 6, Fujita teaches said outer connector portion defining a second access portal (45) facilitating access to a second component (60, fig 8) of said secondary electronics board (70).
Regarding claim 7, Fujita teaches said second component (60) being a switch (MOS 81 is a switching element, para [0110]).
Regarding claim 12, Fujita teaches said modular connector assembly further including a power board (60), said connector (79) defining at least one power board connection opening (fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Wasson et al. (US 20180119980 A1).
Regarding claim 3, Fujita teaches the claimed invention as set forth in claim 2, except for the added limitation of said secondary electronics board projecting radially outwardly beyond said shell, said first component being disposed radially outward of said shell.
Wasson teaches a motor with integrated sensor having a secondary electronics board (320, fig 5-6) projecting radially outwardly beyond said shell (116, fig 4), said first component (322) being disposed radially outward of said shell (116) to prevent externally inducing transient noise (para [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita’s motor with said secondary electronics board projecting radially outwardly beyond said shell, said first component being disposed radially outward of said shell as taught by Wasson.  Doing so would prevent externally inducing transient noise (para [0027]).
Regarding claim 4, Fujita teaches the claimed invention as set forth in claim 1, except for the added limitation of said secondary electronics board comprising a communication board, said first component comprising a potentiometer.
Wasson teaches a motor with integrated sensor having said secondary electronics board (320) comprising a communication board, said first component comprising a potentiometer (para [0031]) to prevent externally inducing transient noise (para [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita’s motor with said secondary electronics board comprising a communication board, said first component comprising a potentiometer as taught by Wasson.  Doing so would prevent externally inducing transient noise (para [0027]).
Regarding claims 10 and 11, Fujita teaches the claimed invention as set forth in claim 1, except for the added limitation of said modular connector assembly defining a connector-receiving space configured to receive a wireless harness connector.
Wasson teaches a motor with integrated sensor having said modular connector assembly (120) defining a connector-receiving space configured to receive a wireless harness connector (fig 5-6) to prevent externally inducing transient noise (para [0027]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita’s motor with said modular connector assembly defining a connector-receiving space configured to receive a wireless harness connector as taught by Wasson.  Doing so would prevent externally inducing transient noise (para [0027]).

Allowable Subject Matter
Claims 8-9, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the motor assembly comprising, inter alia, said modular connector assembly including another secondary electronics board, said another secondary electronics board extending parallel to said secondary electronics board, as recited in claim 8, or said modular connector assembly including another secondary electronics board, said another secondary electronics board comprising a wireless board, said connector at least in part supporting said wireless board, as recited in claim 9, or said modular connector assembly further including a top plate and a bottom plate fixed to said connector, one of said top plate and said bottom plate at least in part supporting said secondary electronics board, as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Upon further search and consideration, the allowance of claims 1-18 in office action filed on 05/26/22 have been withdrawn. A new ground(s) of rejection is made in view of Fujita and Wasson. Examiner regrets any inconvenience caused to Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urabe et al. (US 20170077776 A1) teaches a stator for an electric motor includes a substrate, sensor leads and power leads connected to the substrate, and a lead wiring part that retains the substrate and routes the sensor leads and the power leads. The substrate has a Hall IC that is a position detection circuit for a rotor mounted thereon, and a hole for inserting a terminal provided in a board-in connector formed therein. The substrate is retained only by the lead wiring part, and the sensor leads and the power leads are retained by the lead wiring part.
Geiler et al. (US 20140162502 A1) teaches a motor programming tool is disclosed for associating with a connection block of a motor and sending signals to a programmable controller of the motor, where the connection block includes a plurality of terminals coupled to the controller. The programming tool includes a tool body with an interface generally corresponding with the connection block of the motor, wiring operable to carry the signals, and a plurality of terminal connecting assemblies to associate with the motor terminals. The programming tool includes circuitry disposed in the tool body. The circuitry is electrically connected to the wiring and includes a power transmission portion and a data transmission portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834